DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.
 	Claims 1, 4, 7, 10, 13, 16 and 19-20 are presently amended. 
Claims 2-3, 8-9 and 14-15 are canceled.
Claims 1, 4-7, 10-13 and 16-20 are currently pending.

Response to Amendment
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments filed 7/15/2021 have been fully considered, but are not persuasive. 



35 USC § 103 Rejections 
First, Applicant argues that, “the Office continues to allege that Larsen teaches “assigning a restricted status to the first booking.” In particular, the Office refers the Applicant to paragraph [0029] of Larsen. The Applicant disagrees… While Larsen uses the term “restricted,” it is notable that the restricted time slots in Larsen are open time slots. In comparison, the restricted time slot in the pending claims is a booked time slot, i.e., a non-open time slot. As such, the equivalence between the two is incorrect” [Arguments, pages 8-9].
In response, Applicant’s arguments are considered but are not persuasive. While Examiner respectfully maintains that the previously cited combination of the first booking as disclosed by Balwani and the restricted status as disclosed by Larsen discloses the above argued element, the Examiner has added the following KSR Rationale to further demonstrate the teachings of the applied prior art:
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Balwani and Larsen discloses …assigning a restricted status to the first booking.
First, Balwani discloses a first booking (Balwani, ¶ 53, systems and methods provided herein may relate to making appointments (discloses creating multiple bookings), modifying appointment times, or checking in for an appointment).
Further, Larsen discloses assigning a restricted status (Larsen, ¶ 18, To this end, according to at least some aspects, the present invention contemplates a system wherein preferences regarding resource characteristics (e.g., characteristics of a patient) can be codified and applied to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times (discloses a restricted status)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have assigned a restricted status as discussed to the first booking as disclosed by Balwani. As demonstrated in Larsen, it is within the capabilities of one of ordinary skill in the art to assign a restricted status to a time slot such as the first booking of Balwani with the predicted result of preventing a booked timeslot from being double booked, thereby increasing the accuracy and utility of scheduling systems such as the appointment scheduling and check-in system of Balwani. As such, Examiner remains unpersuaded.

Second, Applicant argues that, “the Examiner alleges that Larsen teaches the withholding display of the first booking (i.e., the one that is restricted because it is booked) by referring to Figure 7. This again is incorrect…  The Examiner assumes that this prompt is restricting display of the time slot earmarked for chronic no-show clients. This is in correct. As the warning reads: “Dr. Tabor does not schedule chronic no shows during this time slot.” One skilled in the art understands that this warning window 134 is displayed, responsive to a chronic no-show client selecting an earmarked time slot. In other words, the “restricted” or earmarked time slot is displayed, but the user is not allowed to schedule an appointment during this time” [Arguments, pages 9-10].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that Larsen at Figure 7, as relied upon for, in part, the ‘withholding display’ elements of the above-argued limitation, does withhold display of a restricted time slot when the second and third user-selectable time slots are displayed, as is recited in the amended claims. In fact, from the interface view of Figure 7, it is impossible to determine which time slot (e.g. 1-2PM, 2-3PM, etc.) is restricted, precisely because that restricted time slot is withheld from the display. Examiner again observes that the second and third user-selectable time slots (i.e. 4-5PM and 5-6PM) are displayed and that those time slots are available and unrestricted.
As previously demonstrated, Examiner relies on Balwani to disclose the ‘first booking’. Thus, Examiner maintains that Balwani and Larsen, in combination, disclose the above argued limitation. Further still, Examiner respectfully observes that nowhere in Figure 7 is the restricted time slot displayed. As such, Examiner remains unpersuaded.

Third, Applicant argues that, “the Office continues to allege that Larsen teaches the single contiguous period of time. Specifically, the Examiner continues to cite to Figure 14 as teaching this functionality. This is incorrect… The Office has equated these sub-periods to the “single contiguous period of time” recited in the claims. This is incorrect. As shown in Figure 14, database 15 merely provides an indication of how long each resource in the procedure will take. The entire procedure is blocked out over the hour period of time, but certain resources are allocated certain durations (e.g., R1 is allocated minutes 1-30)… 
First, as provided in the claim, the first time slot and the second time slot that define the contiguous time period are associated with different users. For example, the first time slot is associated with a first user and the second time slot is associated with a second user. Here, the same patient or user would be assigned to the single hour time slot. The only items that differ are the resources being used.
Second, as provided in the claim, only the second, unrestricted, time slot is displayed to the user. As clearly shown in Figure 14, each time slot that allegedly defines the single contiguous period of time is displayed” [Arguments, pages 10-11].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that while Larsen at Figure 14 depicts various timeslots arranged as a single contiguous period of time as claimed in the present invention, Figure 2 of Larsen, which was also previously relied upon, more concisely demonstrates the above-argued claimed language which states, in part, “…wherein the first booking and the at least one unrestricted user- selectable time slot define a single contiguous period of time”.

    PNG
    media_image1.png
    313
    360
    media_image1.png
    Greyscale

 Examiner directs the Applicant to (Larsen, ¶ 64, The Monday column includes a status designation for each time slot in the time column where the status designations indicate either " OPEN" or "CLOSED". And OPEN status designation indicates that the time slot is open for Dr. Tabor and that an appointment may be scheduled in that time slot. A CLOSED status designation indicates that Dr. Tabor is not free  to conduct an appointment during the associated time slot either because the doctor already has an appointment scheduled or because the doctor is not taking an appointment during that time). Here, Larsen discloses that the “closed” designation indicates that the doctor already has an appointment scheduled (i.e. the slot is booked), while an “open” designation indicates a time slot is unrestricted and user-selectable. Examiner further observes that the first two timeslots on Tuesday, for example, represent a single contiguous period of time wherein a first restricted slot is followed by second and third unrestricted and user-selectable time slots. 
Regarding the argument that the first time slot is associated with a first user and the second time slot is associated with a second user, Examiner respectfully observes that a first and second user are not recited in this limitation. Examiner further observes that the first and second time slots associated with different users has been demonstrated in at least ¶ 2 of Balwani, as previously cited. 
Regarding the argument that as provided in the claim, only the second, unrestricted, time slot is displayed to the user, Examiner respectfully directs the Applicant to Figure 2 of Larsen, as detailed in response to the second argument, above. As such, Examiner remains unpersuaded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7, 10-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Balwani, U.S. Publication No. 2016/0253464 [hereinafter Balwani], in view of  Larsen et al., U.S. Publication No. 2006/0161468 [hereinafter Larsen] and in further view of Syrichas et al., U.S. Publication No. 2017/0060623 [hereinafter Syrichas].

Regarding claim 1, Balwani teaches a scheduling system for dynamic block appointment orchestration and display, the scheduling system comprising: a network (Balwani, ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network));
 processors (Id., ¶ 37, software code may be implemented using one or more processors (teaches processors), which may be distributed between one or more computing devices); 
and a memory storing instructions that, when executed by at least one processor among the processors, cause the scheduling system to perform operations comprising, at least: causing a display, in user interface of a first device connected to the network, of a time schedule including unrestricted user-selectable time slots (Id., ¶ 103, primary server 110 may contain, for example, a processor 111, a memory unit 112 (teaches memory), and a data storage unit 113… a processor 111 may carry out instructions stored in a tangible computer readable medium), (Id., ¶ 17, and the method may further comprise displaying (teaches display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 111, a user device (teaches first device) may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)); 
receiving a selection by a first user of at least one first unrestricted user-selectable time slot displayed in the schedule (Id., ¶ 68, a software application may be configured to obtain (teaches receiving) location data from an external data source 140 configured to obtain location data), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (teaches user selection of time slot)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)); 
creating a first booking associated with a first service provider in the schedule based on the first selected time slot (Id., ¶ 53, systems and methods provided herein may relate to making appointments (teaches creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line) (teaches selected time slot)), (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment (discloses booking associated with a service provider) for a service, or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (figure 7C depicts a booking associated with a selected time slot)); 

    PNG
    media_image2.png
    455
    245
    media_image2.png
    Greyscale

Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Balwani and Larsen discloses …assigning a restricted status to the first booking.
First, Balwani discloses a first booking (Balwani, ¶ 53, systems and methods provided herein may relate to making appointments (discloses creating multiple bookings), modifying appointment times, or checking in for an appointment).
Further, Larsen discloses assigning a restricted status (Larsen, ¶ 18, To this end, according to at least some aspects, the present invention contemplates a system wherein preferences regarding resource characteristics (e.g., characteristics of a patient) can be codified and applied to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times (discloses a restricted status)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have assigned a restricted status as discussed to the first booking as disclosed by Balwani. As demonstrated in Larsen, it is within the capabilities of one of ordinary skill in the art to assign a restricted status to a time slot such as the first booking of Balwani with the predicted result of preventing a booked timeslot from being double booked, thereby increasing the accuracy and utility of scheduling systems such as the appointment scheduling and check-in system of Balwani.
Balwani further discloses …causing a display, in the user interface of the first device connected to the network, of the restricted first booking (Id., ¶ 17, and the method may further comprise displaying (teaches displaying) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)), (Id., ¶ 111, a user device (teaches first device) may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted bookings), or on both a walk-in and an appointment basis); 
Balwani further discloses …causing a display, in a second user interface of a second device connected to the network, of the second unrestricted user-selectable time slot, and a third unrestricted user-selectable time slot, wherein each of the second unrestricted user-selectable time slot and the third unrestricted user- selectable time slot is associated with a first service provided by the first service provider, and wherein the second unrestricted user-selectable time slot is visually distinct from the third   
  unrestricted user-selectable time slot, the third unrestricted user-selectable… in the second user interface of the second device connected to the network… when the second unrestricted user-selectable time slot and the third unrestricted user-selectable time slot are displayed in the second user interface (Balwani, ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G). A patient may access different appointment times by, for example, scrolling through a listing of available times or entering a desired time and being provided with appointment times at or near the desired time), (Id., Fig. 7G, Figure depicts unrestricted user-selectable time slots, visually distinguishable by the start time displayed on each time slot)


    PNG
    media_image3.png
    431
    226
    media_image3.png
    Greyscale

 (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment for a service (discloses service associated with a service provider), or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 137, after or simultaneous (teaches contemporaneously) with a notification that a patient is inside or close to health service center, a patient may also be given the option of performing one or more steps relating to his or her appointment, such as checking in for an appointment (FIG. 10B)), (Id., Figures 10C-10D, figures show elements for “Check In and “Checked In”), (Id., ¶ 111, a user device may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 55, although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (teaches user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots displayed in the user interface)), (Id. ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted booking), or on both a walk-in and an appointment basis);
 receiving a selection by a second user of the second unrestricted user- selectable time slot displayed in the second user interface of the second device connected to the network (Balwani, ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (discloses time schedule including unrestricted user-selectable time slots)), (Id., ¶ 113, A WWW-based interface may be provided, for example, at a specific URL (e.g. a web page), which users (teaches multiple users) may access via the network through a user device), (Id., ¶ 87, "historical data" may be collected at any relevant time period prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 55, Although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (teaches user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 111, a user device may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)); 
creating a second booking in the schedule based on the second unrestricted user- selectable time slot, wherein the first booking is associated with a first user, and the second booking is associated with a second user, and the first booking and the second booking correspond to the single contiguous period of time, wherein creating the second booking as the single contiguous period of time… for a service provider hosting the scheduling system (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment to a later time (teaches creating a second booking)), (Id., ¶ 2, facilities which offer services to customers on an appointment basis may encounter inefficiencies when a customer fails to arrive for his or her appointment at a scheduled time. The customer may, for example, arrive late and interfere with later-scheduled appointments for other patients (discloses first and second bookings for separate users relative to a single contiguous period of time), or the customer may, for example, not arrive at all, resulting in wasted resources by the facility), (Id., ¶ 53, systems and methods provided herein may relate to making appointments (teaches creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line) (teaches selected time slot)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (discloses time schedule including and user-selectable time slots)), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time (teaches single contiguous period of time)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis, or on both a walk-in and an appointment basis), (Id., ¶ 107, In embodiments, a caching server 120 may be located in a particular geographic area, and may be configured to respond to data requests from users (teaches first/second users) the same or related geographic areas. For example, a first caching server 120 could be provided in North Carolina to respond to requests based in the eastern United States, a second caching server 120 could be provided in Texas to respond to requests based in the central United States, and a third caching server 120 could be provided in California to respond to requests based in the central United States), (Id., ¶ 101, In embodiments, a health service center computer system may contain components which are stored locally at a particular health service center location (e.g. a computer at a health service center), as well as components which are not at a particular health service center location (e.g. a server located at a different location from the health service center, which is accessible in over the Internet). A health service center computer system may contain a distributed network of one or more servers, data storage units, or processors (teaches service provider hosting the scheduling system));
responsive to creating the second booking, creating a composite block booking, the composite block booking comprising the first booking and the second book (Id., ¶ 60, when information is obtained for two or more data points (e.g. from two or more patients or two or more events from the same patient), the data may be averaged or otherwise integrated to generate a composite (teaches creating a composite of events from two patients) value incorporating multiple data points), (Id., ¶ 100, examples of intent-based appointment scheduling may include, for example, an intended appointment for a particular time of day (e.g. morning, afternoon, or evening), or for a window of time (e.g. between 1 PM and 4 PM or between 7 AM and 12 PM) (teaches composite block booking)), (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment to a later time), (Id., ¶ 53, systems and methods provided herein may relate to making appointments (teaches creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line)); 
and assigning a restricted status to the composite block booking (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted), or on both a walk-in and an appointment basis), (Id., ¶ 8, contacting the patient, assigning (teaches assigning) the patient a new scheduled appointment time, and assigning a different patient an appointment at the patient's original scheduled appointment time), (Id., ¶ 100, examples of intent-based appointment scheduling may include, for example, an intended appointment for a particular time of day (e.g. morning, afternoon, or evening), or for a window of time (e.g. between 1 PM and 4 PM or between 7 AM and 12 PM) (teaches composite block booking)), (Id., ¶ 135, a patient may filter his or her laboratory orders by one or more status (teaches status) filters, such as lab orders in open status (e.g. "early checked in" or "open") or lab orders in a past status (e.g. "completed/awaiting results" or "results available") (FIG. 8D, 8E)).
While suggested, Balwani does not explicitly teach …responsive to assigning the restricted status to the first booking, determining that there is a second unrestricted user-selectable time slot directly adjacent to the first booking, wherein the first booking and the second unrestricted user- selectable time slot define a single contiguous period of time; …time slot outside of the single contiguous period of time, and contemporaneously withholding display withholding display… of the first booking…; …
However, Larsen discloses …responsive to assigning the restricted status to the first booking, determining that there is at least one second unrestricted user-selectable time slot directly adjacent to the restricted booking, wherein the first booking and the at least one unrestricted user- selectable time slot define a single contiguous period of time (Larsen, ¶ 64, The Monday column includes a status designation for each time slot in the time column where the status designations indicate either " OPEN" or "CLOSED". And OPEN status designation indicates that the time slot is open for Dr. Tabor and that an appointment may be scheduled in that time slot. A CLOSED status designation indicates that Dr. Tabor is not free  to conduct an appointment during the associated time slot either because the doctor already has an appointment scheduled (discloses schedule with restricted bookings and unrestricted user selectable timeslots) or because the doctor is not taking an appointment during that time. Similarly, status designations are provided in each of the other day columns (i.e., the third through sixth columns of the table) for each of the time slots in the first column of the table), (Id., ¶ 65, a mouse controlled arrow or pointing cursor 26 (hereinafter "cursor") is illustrated which can be used (i.e., moved over an icon to select while a controlling mouse is double-clicked) to select one of the status designations in the table to either receive additional information about a closed time slot or to select one of the open time slots for scheduling an appointment), (Id., Figure 2, figure depicts determination of adjacent restricted bookings and unrestricted user selectable timeslots);

    PNG
    media_image4.png
    344
    394
    media_image4.png
    Greyscale

…corresponding to a single contiguous period of time, and contemporaneously withholding display… withholding display… of the restricted first booking… withholding the display (Larsen, ¶ 24, In some cases the method is for use with a scheduling interface, the step of restricting including, when at least one of the first and second time slots is accessed via the interface, indicating via the interface the way that the accessed time slot is restricted. In at least some cases the interface includes a time and day chart and indicates differently restricted time slots with different colors (teaches withholding display of restricted-timeslot availability)), (Id., Figure 7, Figure depicts an interface where restricted timeslots are withheld from view)

    PNG
    media_image5.png
    258
    394
    media_image5.png
    Greyscale

(Id., ¶ 12, if a client calls to schedule a one hour chemotherapy procedure, three different specialized systems may be required to perform the procedure. A first system may be required during the first 30 minutes of the procedure, a second system may be required for 30 minutes beginning 20 minutes after the procedure is initiated (discloses bookings corresponding to a single contiguous period of time) and a third system may be required for 30 minutes at the end of the procedure. Here, despite the fact that each of the first, second and third systems is only required for a sub-period of the appointment, known systems do not have a way to memorialize sub-period resource requirements and therefore all of the resources have to be scheduled for the entire duration of the appointment), (Id., Figure 14, Figure depicts sub-routine time slots corresponding to a single contiguous period of time),

    PNG
    media_image6.png
    183
    337
    media_image6.png
    Greyscale

 (Id., ¶ 29, In some cases the step of identifying at least a first schedule time slot during which resource association should be limited to clients having the first set of characteristics includes identifying a plurality of time slots during which resource association should be limited (further teaches withholding visibility of restricted bookings) to clients having the first set of characteristics, the step of restricting including, when the client and first set match, scheduling the specific client for association during the one of the identified plurality of time slots); …and assigning a restricted status to… (Larsen, ¶ 18, To this end, according to at least some aspects, the present invention contemplates a system wherein preferences regarding resource characteristics (e.g., characteristics of a patient) can be codified and applied to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times (teaches restricted status)), (Id., ¶ 92, Consistent with the warning type in column 58 that is associated with block type BT20 in column 50, server 12 provides a warning indicating the doctor's preference for a perfect attendee instead of a chronic no-show client and indicates that the doctor's preference cannot be bypassed (further teaches restricting a booking)), (Id., ¶ 22, the method may further include the step of, during a scheduling procedure, identifying a client set including characteristics of a specific client for which the at least one resource is to be associated during a time slot and comparing at least a subset of the slot specific sets to the identified client set. Moreover, where the method is for use with a scheduling interface, the step of restricting may include indicating at least a subset of the time slots via the interface that correspond to slot specific characteristic sets that match the identified client set for possible association with the client). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani, which includes elements of withdrawing information [see Balwani, ¶ 134: “patient may also have the option of editing a selected appointment location or time. Once a patient confirms an appointment time, the patient may receive a message which indicates that the confirmation was received (e.g. which states, for example "Thanks! We'll see you soon!") (FIG. 7I). Optionally, such a message may disappear from the display after a set period of time”], to include the restricted booking withholding elements of Larsen in the analogous art of rules based scheduling. 
The motivation for doing so would have been to improve the ability “to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times” [Larsen, ¶ 18; Balwani ¶ 134].
While suggested, the combination of Balwani and Larsen does not explicitly teach … minimizes open time slots.
However, Syrichas teaches minimizes open time slots (Syrichas, ¶ 3, the suitable schedule should attempt to optimize some aspects as much as possible. Examples of aspects that the schedule may attempt to optimize may include for example any of: a number of soft constraints violated (to be reduced), a number of consecutive tasks allocated during a worker's shift (to be increased so as to reduce the number empty slots)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani and the restricted booking withholding elements of Larsen to include the time slot minimization elements of Syrichas in the analogous art of scheduling optimization (Syrichas, ¶ 3).
The motivation for doing so would have been to “improve a search for a suitable schedule” as well as to improve “the efficiency of the identification of suitable feasible schedules” [Syrichas, ¶ 6; Larsen, ¶ 18; Balwani ¶ 134].

Regarding claim 4, the combination of Balwani, Larsen and Syrichas teaches the scheduling system of claim 1.
Balwani further teaches wherein the operations further comprise: causing a display, in the first user interface of the first device connected to the network, of the composite block booking (Id., ¶ 17, and the method may further comprise displaying (teaches display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 100, examples of intent-based appointment scheduling may include, for example, an intended appointment for a particular time of day (e.g. morning, afternoon, or evening), or for a window of time (e.g. between 1 PM and 4 PM or between 7 AM and 12 PM) (teaches composite block booking)), (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment (teaches first booking) to a later time (teaches second booking)). 

Regarding claim 5, the combination of Balwani, Larsen and Syrichas teaches the scheduling system of claim 4. 
Balwani further teaches wherein the operations further comprise [Larsen teaches withholding display] of the composite block booking in a third interface of a third device connected to the network (Balwani, ¶ 17, and the method may further comprise displaying (teaches display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 100, examples of intent-based appointment scheduling may include, for example, an intended appointment for a particular time of day (e.g. morning, afternoon, or evening), or for a window of time (e.g. between 1 PM and 4 PM or between 7 AM and 12 PM) (teaches composite block booking)), (Id., ¶ 111, a user device may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 55, although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (teaches user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches connected to network)).
Balwani does not explicitly teach withholding display.
However, Larsen teaches withholding display… (Larsen, ¶ 24, In some cases the method is for use with a scheduling interface, the step of restricting including, when at least one of the first and second time slots is accessed via the interface, indicating via the interface the way that the accessed time slot is restricted. In at least some cases the interface includes a time and day chart and indicates differently restricted time slots with different colors (teaches withholding display of restricted-timeslot availability)), (Id., ¶ 29, In some cases the step of identifying at least a first schedule time slot during which resource association should be limited to clients having the first set of characteristics includes identifying a plurality of time slots during which resource association should be limited (further teaches withholding visibility of restricted bookings) to clients having the first set of characteristics, the step of restricting including, when the client and first set match, scheduling the specific client for association during the one of the identified plurality of time slots).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani to include the withholding element of Larsen in the analogous art of optimizing reservations for the same reasons as stated for claim 1.

Regarding claim 7, Balwani teaches a computer-implemented method for dynamic block appointment orchestration and display, the method comprising: causing a display, in a first user interface of a first device connected to the network, of a time schedule including unrestricted user-selectable time slots (Balwani, ¶ 17, and the method may further comprise displaying (teaches display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 111, a user device (teaches first device) may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots)), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)); 
receiving a selection by a first user of at least one first unrestricted user-selectable time slot displayed in the schedule (Id., ¶ 68, a software application may be configured to obtain (teaches receiving) location data from an external data source 140 configured to obtain location data), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (teaches user selection of time slot)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)); 
creating a first booking associated with a first service provider in the schedule based on the first selected time slot (Id., ¶ 53, systems and methods provided herein may relate to making appointments (teaches creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line) (teaches selected time slot)), (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment (discloses booking associated with a service provider) for a service, or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (figure 7C depicts a booking associated with a selected time slot)); 
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Balwani and Larsen discloses …assigning a restricted status to the first booking.
First, Balwani discloses a first booking (Balwani, ¶ 53, systems and methods provided herein may relate to making appointments (discloses creating multiple bookings), modifying appointment times, or checking in for an appointment).
Further, Larsen discloses assigning a restricted status (Larsen, ¶ 18, To this end, according to at least some aspects, the present invention contemplates a system wherein preferences regarding resource characteristics (e.g., characteristics of a patient) can be codified and applied to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times (discloses a restricted status)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have assigned a restricted status as discussed to the first booking as disclosed by Balwani. As demonstrated in Larsen, it is within the capabilities of one of ordinary skill in the art to assign a restricted status to a time slot such as the first booking of Balwani with the predicted result of preventing a booked timeslot from being double booked, thereby increasing the accuracy and utility of scheduling systems such as the appointment scheduling and check-in system of Balwani.
Balwani further discloses …causing a display, in the user interface of the first device connected to the network, of the restricted first booking (Id., ¶ 17, and the method may further comprise displaying (teaches displaying) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)), (Id., ¶ 111, a user device (teaches first device) may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted bookings), or on both a walk-in and an appointment basis); 
causing a display, in a second user interface of a second device connected to the network, of the second unrestricted user-selectable time slot, and a third unrestricted user-selectable time slot, wherein each of the second unrestricted user-selectable time slot and the third unrestricted user- selectable time slot is associated with a first service provided by the first service provider, and wherein the second unrestricted user-selectable time slot is visually distinct from the third   
  unrestricted user-selectable time slot, the third unrestricted user-selectable… in the second user interface of the second device connected to the network… when the second unrestricted user-selectable time slot and the third unrestricted user-selectable time slot are displayed in the second user interface (Balwani, ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G). A patient may access different appointment times by, for example, scrolling through a listing of available times or entering a desired time and being provided with appointment times at or near the desired time), (Id., Fig. 7G, Figure depicts unrestricted user-selectable time slots, visually distinguishable by the start time displayed on each time slot)


    PNG
    media_image3.png
    431
    226
    media_image3.png
    Greyscale

 (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment for a service (discloses service associated with a service provider), or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 137, after or simultaneous (teaches contemporaneously) with a notification that a patient is inside or close to health service center, a patient may also be given the option of performing one or more steps relating to his or her appointment, such as checking in for an appointment (FIG. 10B)), (Id., Figures 10C-10D, figures show elements for “Check In and “Checked In”), (Id., ¶ 111, a user device may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 55, although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (teaches user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots displayed in the user interface)), (Id. ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted booking), or on both a walk-in and an appointment basis);
 receiving a selection by a second user of the second unrestricted user- selectable time slot displayed in the second user interface of the second device connected to the network (Balwani, ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (discloses time schedule including unrestricted user-selectable time slots)), (Id., ¶ 113, A WWW-based interface may be provided, for example, at a specific URL (e.g. a web page), which users (teaches multiple users) may access via the network through a user device), (Id., ¶ 87, "historical data" may be collected at any relevant time period prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 55, Although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (teaches user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 111, a user device may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)); 
creating a second booking in the schedule based on the second unrestricted user- selectable time slot, wherein the first booking is associated with a first user, and the second booking is associated with a second user, and the first booking and the second booking correspond to the single contiguous period of time, wherein creating the second booking as the single contiguous period of time… for a service provider hosting the scheduling system (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment to a later time (teaches creating a second booking)), (Id., ¶ 2, facilities which offer services to customers on an appointment basis may encounter inefficiencies when a customer fails to arrive for his or her appointment at a scheduled time. The customer may, for example, arrive late and interfere with later-scheduled appointments for other patients (discloses first and second bookings for separate users relative to a single contiguous period of time), or the customer may, for example, not arrive at all, resulting in wasted resources by the facility), (Id., ¶ 53, systems and methods provided herein may relate to making appointments (teaches creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line) (teaches selected time slot)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (discloses time schedule including and user-selectable time slots)), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time (teaches single contiguous period of time)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis, or on both a walk-in and an appointment basis), (Id., ¶ 107, In embodiments, a caching server 120 may be located in a particular geographic area, and may be configured to respond to data requests from users (teaches first/second users) the same or related geographic areas. For example, a first caching server 120 could be provided in North Carolina to respond to requests based in the eastern United States, a second caching server 120 could be provided in Texas to respond to requests based in the central United States, and a third caching server 120 could be provided in California to respond to requests based in the central United States), (Id., ¶ 101, In embodiments, a health service center computer system may contain components which are stored locally at a particular health service center location (e.g. a computer at a health service center), as well as components which are not at a particular health service center location (e.g. a server located at a different location from the health service center, which is accessible in over the Internet). A health service center computer system may contain a distributed network of one or more servers, data storage units, or processors (teaches service provider hosting the scheduling system));
responsive to creating the second booking, creating a composite block booking, the composite block booking comprising the first booking and the second book (Id., ¶ 60, when information is obtained for two or more data points (e.g. from two or more patients or two or more events from the same patient), the data may be averaged or otherwise integrated to generate a composite (teaches creating a composite of events from two patients) value incorporating multiple data points), (Id., ¶ 100, examples of intent-based appointment scheduling may include, for example, an intended appointment for a particular time of day (e.g. morning, afternoon, or evening), or for a window of time (e.g. between 1 PM and 4 PM or between 7 AM and 12 PM) (teaches composite block booking)), (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment to a later time), (Id., ¶ 53, systems and methods provided herein may relate to making appointments (teaches creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line)); 
…the composite block booking (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted), or on both a walk-in and an appointment basis), (Id., ¶ 8, contacting the patient, assigning (teaches assigning) the patient a new scheduled appointment time, and assigning a different patient an appointment at the patient's original scheduled appointment time), (Id., ¶ 100, examples of intent-based appointment scheduling may include, for example, an intended appointment for a particular time of day (e.g. morning, afternoon, or evening), or for a window of time (e.g. between 1 PM and 4 PM or between 7 AM and 12 PM) (teaches composite block booking)), (Id., ¶ 135, a patient may filter his or her laboratory orders by one or more status (teaches status) filters, such as lab orders in open status (e.g. "early checked in" or "open") or lab orders in a past status (e.g. "completed/awaiting results" or "results available") (FIG. 8D, 8E)).
While suggested, Balwani does not explicitly teach …responsive to assigning the restricted status to the first booking, determining that there is a second unrestricted user-selectable time slot directly adjacent to the first booking, wherein the first booking and the second unrestricted user- selectable time slot define a single contiguous period of time; …time slot outside of the single contiguous period of time, and contemporaneously withholding display withholding display… of the first booking…; …and assigning a restricted status to…
However, Larsen teaches …responsive to assigning the restricted status to the first booking, determining that there is at least one second unrestricted user-selectable time slot directly adjacent to the restricted booking, wherein the first booking and the at least one unrestricted user- selectable time slot define a single contiguous period of time (Id., ¶ 64, The Monday column includes a status designation for each time slot in the time column where the status designations indicate either " OPEN" or "CLOSED". And OPEN status designation indicates that the time slot is open for Dr. Tabor and that an appointment may be scheduled in that time slot. A CLOSED status designation indicates that Dr. Tabor is not free  to conduct an appointment during the associated time slot either because the doctor already has an appointment scheduled (discloses schedule with restricted bookings and unrestricted user selectable timeslots) or because the doctor is not taking an appointment during that time. Similarly, status designations are provided in each of the other day columns (i.e., the third through sixth columns of the table) for each of the time slots in the first column of the table), (Id., ¶ 65, a mouse controlled arrow or pointing cursor 26 (hereinafter "cursor") is illustrated which can be used (i.e., moved over an icon to select while a controlling mouse is double-clicked) to select one of the status designations in the table to either receive additional information about a closed time slot or to select one of the open time slots for scheduling an appointment), (Id., Figure 2, figure depicts determination of adjacent restricted bookings and unrestricted user selectable timeslots);

    PNG
    media_image4.png
    344
    394
    media_image4.png
    Greyscale

…corresponding to a single contiguous period of time, and contemporaneously withholding display… withholding display… of the restricted first booking… withholding the display (Larsen, ¶ 24, In some cases the method is for use with a scheduling interface, the step of restricting including, when at least one of the first and second time slots is accessed via the interface, indicating via the interface the way that the accessed time slot is restricted. In at least some cases the interface includes a time and day chart and indicates differently restricted time slots with different colors (teaches withholding display of restricted-timeslot availability)), (Id., Figure 7, Figure depicts an interface where restricted timeslots are withheld from view), (Id., ¶ 12, if a client calls to schedule a one hour chemotherapy procedure, three different specialized systems may be required to perform the procedure. A first system may be required during the first 30 minutes of the procedure, a second system may be required for 30 minutes beginning 20 minutes after the procedure is initiated (discloses bookings corresponding to a single contiguous period of time) and a third system may be required for 30 minutes at the end of the procedure. Here, despite the fact that each of the first, second and third systems is only required for a sub-period of the appointment, known systems do not have a way to memorialize sub-period resource requirements and therefore all of the resources have to be scheduled for the entire duration of the appointment), (Id., Figure 14, Figure depicts sub-routine time slots corresponding to a single contiguous period of time),

    PNG
    media_image6.png
    183
    337
    media_image6.png
    Greyscale

 (Id., ¶ 29, In some cases the step of identifying at least a first schedule time slot during which resource association should be limited to clients having the first set of characteristics includes identifying a plurality of time slots during which resource association should be limited (further teaches withholding visibility of restricted bookings) to clients having the first set of characteristics, the step of restricting including, when the client and first set match, scheduling the specific client for association during the one of the identified plurality of time slots); …and assigning a restricted status to… (Larsen, ¶ 18, To this end, according to at least some aspects, the present invention contemplates a system wherein preferences regarding resource characteristics (e.g., characteristics of a patient) can be codified and applied to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times (teaches restricted status)), (Id., ¶ 92, Consistent with the warning type in column 58 that is associated with block type BT20 in column 50, server 12 provides a warning indicating the doctor's preference for a perfect attendee instead of a chronic no-show client and indicates that the doctor's preference cannot be bypassed (further teaches restricting a booking)), (Id., ¶ 22, the method may further include the step of, during a scheduling procedure, identifying a client set including characteristics of a specific client for which the at least one resource is to be associated during a time slot and comparing at least a subset of the slot specific sets to the identified client set. Moreover, where the method is for use with a scheduling interface, the step of restricting may include indicating at least a subset of the time slots via the interface that correspond to slot specific characteristic sets that match the identified client set for possible association with the client). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani, which includes elements of withdrawing information [see Balwani, ¶ 134: “patient may also have the option of editing a selected appointment location or time. Once a patient confirms an appointment time, the patient may receive a message which indicates that the confirmation was received (e.g. which states, for example "Thanks! We'll see you soon!") (FIG. 7I). Optionally, such a message may disappear from the display after a set period of time”], to include the restricted booking withholding elements of Larsen in the analogous art of rules based scheduling for the same reasons as stated for claim 1.
While suggested, the combination of Balwani and Larsen does not explicitly teach … minimizes open time slots.
However, Syrichas teaches minimizes open time slots (Syrichas, ¶ 3, the suitable schedule should attempt to optimize some aspects as much as possible. Examples of aspects that the schedule may attempt to optimize may include for example any of: a number of soft constraints violated (to be reduced), a number of consecutive tasks allocated during a worker's shift (to be increased so as to reduce the number empty slots)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani and the restricted booking withholding elements of Larsen to include the time slot minimization elements of Syrichas in the analogous art of scheduling optimization (Syrichas, ¶ 3) for the same reasons as stated for claim 1.
 

Regarding claims 10-12, these claims recite limitations similar to those of claims 4-6, respectively, and are rejected for the same reasons as stated above.


Regarding claim 13, Balwani teaches a non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations for dynamic block appointment orchestration and display, the operations comprising, at least: causing a display, in a first user interface of a first device connected to the network, of a time schedule including unrestricted user-selectable time slots (Balwani, ¶ 24, provided herein is a non-transitory computer-readable medium comprising machine-executable code for implementing a method provided herein), and a data storage unit 113… a processor 111 may carry out instructions stored in a tangible computer readable medium), (Id., ¶ 17, and the method may further comprise displaying (teaches display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 111, a user device (teaches first device) may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)); 
receiving a selection by a first user of at least one first unrestricted user-selectable time slot displayed in the schedule (Id., ¶ 68, a software application may be configured to obtain (teaches receiving) location data from an external data source 140 configured to obtain location data), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (teaches user selection of time slot)), (Id., ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)); 
creating a first booking associated with a first service provider in the schedule based on the first selected time slot (Id., ¶ 53, systems and methods provided herein may relate to making appointments (teaches creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line) (teaches selected time slot)), (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment (discloses booking associated with a service provider) for a service, or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 134, a patient may access an appointment-scheduling capability in the application from a feature of the application, such as a page which lets a user select an appointment location from a map-based selection feature (FIG. 7A) or from a list-based selection feature (FIG. 7B, 7C) (figure 7C depicts a booking associated with a selected time slot)); 
Through KSR Rationale C (See MPEP 2141(III)(C)), the combination of Balwani and Larsen discloses …assigning a restricted status to the first booking.
First, Balwani discloses a first booking (Balwani, ¶ 53, systems and methods provided herein may relate to making appointments (discloses creating multiple bookings), modifying appointment times, or checking in for an appointment).
Further, Larsen discloses assigning a restricted status (Larsen, ¶ 18, To this end, according to at least some aspects, the present invention contemplates a system wherein preferences regarding resource characteristics (e.g., characteristics of a patient) can be codified and applied to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times (discloses a restricted status)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have assigned a restricted status as discussed to the first booking as disclosed by Balwani. As demonstrated in Larsen, it is within the capabilities of one of ordinary skill in the art to assign a restricted status to a time slot such as the first booking of Balwani with the predicted result of preventing a booked timeslot from being double booked, thereby increasing the accuracy and utility of scheduling systems such as the appointment scheduling and check-in system of Balwani.
Balwani further discloses …causing a display, in the user interface of the first device connected to the network, of the restricted first booking (Id., ¶ 17, and the method may further comprise displaying (teaches displaying) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)), (Id., ¶ 111, a user device (teaches first device) may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted bookings), or on both a walk-in and an appointment basis); 
causing a display, in a second user interface of a second device connected to the network, of the second unrestricted user-selectable time slot, and a third unrestricted user-selectable time slot, wherein each of the second unrestricted user-selectable time slot and the third unrestricted user- selectable time slot is associated with a first service provided by the first service provider, and wherein the second unrestricted user-selectable time slot is visually distinct from the third   
  unrestricted user-selectable time slot, the third unrestricted user-selectable… in the second user interface of the second device connected to the network… when the second unrestricted user-selectable time slot and the third unrestricted user-selectable time slot are displayed in the second user interface (Balwani, ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G). A patient may access different appointment times by, for example, scrolling through a listing of available times or entering a desired time and being provided with appointment times at or near the desired time), (Id., Fig. 7G, Figure depicts unrestricted user-selectable time slots, visually distinguishable by the start time displayed on each time slot)


    PNG
    media_image3.png
    431
    226
    media_image3.png
    Greyscale

 (Id., ¶ 68, the application may permit a user to input personal information for storage with a health service provider (discloses service provider), to request an appointment for a service (discloses service associated with a service provider), or to review laboratory test results. In embodiments, a user who has installed the application on an external data source 140 may select whether or not to have the application collect location data of the external data source 140), (Id., ¶ 137, after or simultaneous (teaches contemporaneously) with a notification that a patient is inside or close to health service center, a patient may also be given the option of performing one or more steps relating to his or her appointment, such as checking in for an appointment (FIG. 10B)), (Id., Figures 10C-10D, figures show elements for “Check In and “Checked In”), (Id., ¶ 111, a user device may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 55, although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (teaches user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots displayed in the user interface)), (Id. ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted booking), or on both a walk-in and an appointment basis);
 receiving a selection by a second user of the second unrestricted user- selectable time slot displayed in the second user interface of the second device connected to the network (Balwani, ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (discloses time schedule including unrestricted user-selectable time slots)), (Id., ¶ 113, A WWW-based interface may be provided, for example, at a specific URL (e.g. a web page), which users (teaches multiple users) may access via the network through a user device), (Id., ¶ 87, "historical data" may be collected at any relevant time period prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 55, Although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (teaches user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 111, a user device may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)); 
creating a second booking in the schedule based on the second unrestricted user- selectable time slot, wherein the first booking is associated with a first user, and the second booking is associated with a second user, and the first booking and the second booking correspond to the single contiguous period of time, wherein creating the second booking as the single contiguous period of time… for a service provider hosting the scheduling system (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment to a later time (teaches creating a second booking)), (Id., ¶ 2, facilities which offer services to customers on an appointment basis may encounter inefficiencies when a customer fails to arrive for his or her appointment at a scheduled time. The customer may, for example, arrive late and interfere with later-scheduled appointments for other patients (discloses first and second bookings for separate users relative to a single contiguous period of time), or the customer may, for example, not arrive at all, resulting in wasted resources by the facility), (Id., ¶ 53, systems and methods provided herein may relate to making appointments (teaches creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line) (teaches selected time slot)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (discloses time schedule including and user-selectable time slots)), (Id., ¶ 59, Real time tardiness risk factors are factors which are evaluated in a time period immediately preceding a patient's scheduled appointment time (teaches single contiguous period of time)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis, or on both a walk-in and an appointment basis), (Id., ¶ 107, In embodiments, a caching server 120 may be located in a particular geographic area, and may be configured to respond to data requests from users (teaches first/second users) the same or related geographic areas. For example, a first caching server 120 could be provided in North Carolina to respond to requests based in the eastern United States, a second caching server 120 could be provided in Texas to respond to requests based in the central United States, and a third caching server 120 could be provided in California to respond to requests based in the central United States), (Id., ¶ 101, In embodiments, a health service center computer system may contain components which are stored locally at a particular health service center location (e.g. a computer at a health service center), as well as components which are not at a particular health service center location (e.g. a server located at a different location from the health service center, which is accessible in over the Internet). A health service center computer system may contain a distributed network of one or more servers, data storage units, or processors (teaches service provider hosting the scheduling system));
responsive to creating the second booking, creating a composite block booking, the composite block booking comprising the first booking and the second book (Id., ¶ 60, when information is obtained for two or more data points (e.g. from two or more patients or two or more events from the same patient), the data may be averaged or otherwise integrated to generate a composite (teaches creating a composite of events from two patients) value incorporating multiple data points), (Id., ¶ 100, examples of intent-based appointment scheduling may include, for example, an intended appointment for a particular time of day (e.g. morning, afternoon, or evening), or for a window of time (e.g. between 1 PM and 4 PM or between 7 AM and 12 PM) (teaches composite block booking)), (Id., ¶ 29, and optionally, re-scheduling said appointee's appointment to a later time), (Id., ¶ 53, systems and methods provided herein may relate to making appointments (teaches creating multiple bookings), modifying appointment times, or checking in for an appointment...A patient may obtain an original scheduled appointment time through any appropriate mechanism, such as by being assigned an appointment time by a health service center employee, or by requesting an appointment time (e.g. by phone or on-line)); 
…the composite block booking (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted), or on both a walk-in and an appointment basis), (Id., ¶ 8, contacting the patient, assigning (teaches assigning) the patient a new scheduled appointment time, and assigning a different patient an appointment at the patient's original scheduled appointment time), (Id., ¶ 100, examples of intent-based appointment scheduling may include, for example, an intended appointment for a particular time of day (e.g. morning, afternoon, or evening), or for a window of time (e.g. between 1 PM and 4 PM or between 7 AM and 12 PM) (teaches composite block booking)), (Id., ¶ 135, a patient may filter his or her laboratory orders by one or more status (teaches status) filters, such as lab orders in open status (e.g. "early checked in" or "open") or lab orders in a past status (e.g. "completed/awaiting results" or "results available") (FIG. 8D, 8E)).
While suggested, Balwani does not explicitly teach …responsive to assigning the restricted status to the first booking, determining that there is a second unrestricted user-selectable time slot directly adjacent to the first booking, wherein the first booking and the second unrestricted user- selectable time slot define a single contiguous period of time; …time slot outside of the single contiguous period of time, and contemporaneously withholding display withholding display… of the first booking…; …and assigning a restricted status to…
However, Larsen teaches …responsive to assigning the restricted status to the first booking, determining that there is at least one second unrestricted user-selectable time slot directly adjacent to the restricted booking, wherein the first booking and the at least one unrestricted user- selectable time slot define a single contiguous period of time (Id., ¶ 64, The Monday column includes a status designation for each time slot in the time column where the status designations indicate either " OPEN" or "CLOSED". And OPEN status designation indicates that the time slot is open for Dr. Tabor and that an appointment may be scheduled in that time slot. A CLOSED status designation indicates that Dr. Tabor is not free  to conduct an appointment during the associated time slot either because the doctor already has an appointment scheduled (discloses schedule with restricted bookings and unrestricted user selectable timeslots) or because the doctor is not taking an appointment during that time. Similarly, status designations are provided in each of the other day columns (i.e., the third through sixth columns of the table) for each of the time slots in the first column of the table), (Id., ¶ 65, a mouse controlled arrow or pointing cursor 26 (hereinafter "cursor") is illustrated which can be used (i.e., moved over an icon to select while a controlling mouse is double-clicked) to select one of the status designations in the table to either receive additional information about a closed time slot or to select one of the open time slots for scheduling an appointment), (Id., Figure 2, figure depicts determination of adjacent restricted bookings and unrestricted user selectable timeslots);

    PNG
    media_image4.png
    344
    394
    media_image4.png
    Greyscale

…corresponding to a single contiguous period of time, and contemporaneously withholding display… withholding display… of the restricted first booking… withholding the display (Larsen, ¶ 24, In some cases the method is for use with a scheduling interface, the step of restricting including, when at least one of the first and second time slots is accessed via the interface, indicating via the interface the way that the accessed time slot is restricted. In at least some cases the interface includes a time and day chart and indicates differently restricted time slots with different colors (teaches withholding display of restricted-timeslot availability)), (Id., Figure 7, Figure depicts an interface where restricted timeslots are withheld from view), (Id., ¶ 12, if a client calls to schedule a one hour chemotherapy procedure, three different specialized systems may be required to perform the procedure. A first system may be required during the first 30 minutes of the procedure, a second system may be required for 30 minutes beginning 20 minutes after the procedure is initiated (discloses bookings corresponding to a single contiguous period of time) and a third system may be required for 30 minutes at the end of the procedure. Here, despite the fact that each of the first, second and third systems is only required for a sub-period of the appointment, known systems do not have a way to memorialize sub-period resource requirements and therefore all of the resources have to be scheduled for the entire duration of the appointment), (Id., Figure 14, Figure depicts sub-routine time slots corresponding to a single contiguous period of time),

    PNG
    media_image6.png
    183
    337
    media_image6.png
    Greyscale

 (Id., ¶ 29, In some cases the step of identifying at least a first schedule time slot during which resource association should be limited to clients having the first set of characteristics includes identifying a plurality of time slots during which resource association should be limited (further teaches withholding visibility of restricted bookings) to clients having the first set of characteristics, the step of restricting including, when the client and first set match, scheduling the specific client for association during the one of the identified plurality of time slots); …and assigning a restricted status to… (Larsen, ¶ 18, To this end, according to at least some aspects, the present invention contemplates a system wherein preferences regarding resource characteristics (e.g., characteristics of a patient) can be codified and applied to limit or restrict access to specific schedule times and to provide guidance toward optimal schedule times (teaches restricted status)), (Id., ¶ 92, Consistent with the warning type in column 58 that is associated with block type BT20 in column 50, server 12 provides a warning indicating the doctor's preference for a perfect attendee instead of a chronic no-show client and indicates that the doctor's preference cannot be bypassed (further teaches restricting a booking)), (Id., ¶ 22, the method may further include the step of, during a scheduling procedure, identifying a client set including characteristics of a specific client for which the at least one resource is to be associated during a time slot and comparing at least a subset of the slot specific sets to the identified client set. Moreover, where the method is for use with a scheduling interface, the step of restricting may include indicating at least a subset of the time slots via the interface that correspond to slot specific characteristic sets that match the identified client set for possible association with the client). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani, which includes elements of withdrawing information [see Balwani, ¶ 134: “patient may also have the option of editing a selected appointment location or time. Once a patient confirms an appointment time, the patient may receive a message which indicates that the confirmation was received (e.g. which states, for example "Thanks! We'll see you soon!") (FIG. 7I). Optionally, such a message may disappear from the display after a set period of time”], to include the restricted booking withholding elements of Larsen in the analogous art of rules based scheduling for the same reasons as stated for claim 1.
While suggested, the combination of Balwani and Larsen does not explicitly teach … minimizes open time slots.
However, Syrichas teaches minimizes open time slots (Syrichas, ¶ 3, the suitable schedule should attempt to optimize some aspects as much as possible. Examples of aspects that the schedule may attempt to optimize may include for example any of: a number of soft constraints violated (to be reduced), a number of consecutive tasks allocated during a worker's shift (to be increased so as to reduce the number empty slots)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani and the restricted booking withholding elements of Larsen to include the time slot minimization elements of Syrichas in the analogous art of scheduling optimization (Syrichas, ¶ 3) for the same reasons as stated for claim 1.


Regarding claims 16-18, these claims recite limitations similar to those of claims 4-6, respectively, and are rejected for the same reasons as stated above.

Regarding claim 19, the combination of Balwani, Larsen and Syrichas teaches the scheduling system of claim 1. 
Balwani further teaches wherein the operations further comprise: causing a display, in the second user interface of the second device connected to the network, of at least one third unrestricted user-selectable time slot, the at least one third unrestricted user- selectable time slot corresponding to a particular period of time that is adjacent to the single contiguous period of time, wherein the at least one third unrestricted user-selectable time slot is displayed in a first portion of the second user interface, the at least one second unrestricted user-selectable time slot is displayed in a second portion of the second user interface, the first portion and the second portion being adjacent to a third portion of the second user interface, the third portion represents a particular period of time associated with the first booking (Balwani, ¶ 17, and the method may further comprise displaying (teaches display) the patient's new scheduled appointment time or the name of the name of the different patient assigned to the appointment at the patient's original scheduled appointment time on a display at the health service center), (Id., ¶ 111, a user device (teaches device) may contain one or more user interfaces (teaches user interfaces)), (Id., ¶ 55, although FIG. 1 shows only a single external data source 140 and user device 150 operatively connected to a health service center computer system 170, any number of external data sources 140 and user devices 150 (further teaches user devices) may be operatively connected to a health service center computer system 170), (Id., ¶ 22, the health service center computer system and the user device are operatively connected via a local network (teaches network)), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (time schedule including and user-selectable time slots)), (Id., Figures 7G-7I, Figure 7G shows adjacent sections for user-selectable time slots, Figures 7H and 7I show a particular time associated with the first booking), (Id., ¶ 87, "historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Balwani, Figure 7G, figure shows several adjacent selectable portions of a GUI with time slots), (Id., Figure 7I, figure shows time slots representing times associated with bookings).

Regarding claim 20, the combination of Balwani, Larsen and Syrichas teaches the scheduling system of claim 19. 
Balwani further teaches wherein the first portion is adjacent, in the second user interface, to the third portion at a first end of the third portion, and the second portion is adjacent the second user interface, to the third portion at a second end of the third portion (Balwani, ¶ 111, a user device may contain one or more user interfaces (teaches user interfaces)), (Balwani, Figure 7G, figure shows several adjacent selectable portions of a GUI with time slots), (Id., Figure 7I, figure shows time slots representing times associated with bookings).
Balwani teaches several adjacent portions of a user interface as shown, for example, in figure 7G. It is common in scheduling and calendaring applications to arrange the presentation of information in many different ways. For example “In embodiments, a user interface may include a graphical user interface (GUI) configured to display information to a user on a display, such as appointment time and availability information. A GUI may also be configured to receive information from a user, such as by capacitive or resistive touch-screen functions. In some situations, user interfaces may include camera for video or still images, a microphone for capturing audible information (e.g., a subject's voice), speakers for providing audible information, a printer for printing information, or a projector for displaying images and/or video on a predetermined viewing surface” (Balwani, ¶ 111).
Therefore, it would have been obvious to try (KSR Rationale E), by one of ordinary skill in the art at the time of the invention was made, to arrange the GUI of Balwani such that “the first portion is adjacent, in the user interface, to the third portion at a first end of the third portion, and the second portion is adjacent the user interface, to the third portion at a second end of the third portion” as described in claim 20 of the present invention. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Balwani in view of Larsen and Syrichas and in further view of Goldstein et al., U.S. Publication No. 2013/0046788 [hereinafter Goldstein].

Regarding claim 6, the combination of Balwani, Larsen, Syrichas, and Goldstein teaches the scheduling system of claim 1. 
Balwani further teaches wherein the operations further comprise associating a booking [Goldstein teaches incentive] with the at least one second unrestricted user-selectable time slot adjacent the restricted first booking (Balwani, ¶ 68, the application may be designed to provide features and services for a user which are associated (teaches associating) with the health service center computer system 170), (Id., ¶ 134, a menu or page which permits a patient to schedule an appointment at a health service center allows a patient to select a particular time slot for an appointment (FIG. 7G) (teaches multiple user-selectable time slots)), (Id., ¶ 87, “historical data" may be collected at any relevant time period (teaches unrestricted) prior to measurement point (e.g. at least 1 day, 1 week, 1 month or 1 year)), (Id., ¶ 54, in embodiments, health service centers may accept patients only on a walk-in basis, only on an appointment basis (teaches restricted booking), or on both a walk-in and an appointment basis), (Id., ¶ 15, the tardiness risk factor is obtained from a computing device on, in, or adjacent (teaches adjacent) to a patient). 
The combination of Balwani, Larsen and Syrichas does not explicitly teach incentive.
However, Goldstein teaches incentive (Goldstein, ¶ 37, The accommodation option data 422 includes a provider 610 of the accommodation option (e.g., a name of a particular hotel), a location 620 of the accommodation option (e.g., address, city, state, country, cross streets, or GPS coordinates), an accommodation type 630 of the accommodation option (e.g., style of room or permissibility of smoking), and a service level 640 of the accommodation option (e.g., whether any special deals, perks, benefits, or loyalty rewards apply) (teaches incentive)). 
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the time-slot scheduling and booking elements of Balwani, the restricted booking withholding elements of Larsen and the time slot minimization elements of Syrichas to include the resource reduction and incentive elements of Goldstein in the analogous art of calendar based suggestions (Goldstein, ¶ 12).
The motivation for doing so would have been to improve the ability to suggest “a travel option based on events stored in a calendar of a user” [Syrichas, ¶ 6; Goldstein, ¶ 13; Larsen, ¶ 18; Balwani ¶ 134] while more efficiently allocating configurable computing resources [Goldstein, ¶¶0012, 0018] distributed  across geographic locations [Id., ¶0082].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franco, U.S. Publication No. 2015/0262188, teaches a customer service management system. 
Lu et al., U.S. Publication No. 2014/0324426, teaches a reminder setting method and apparatus. 
Lynch, U.S. Publication No. 2016/0260342 teaches a dynamic and individualized scheduling engine for app-based learning. 
Tam et al., U.S. Patent No. 7,188,073 teaches an on-line appointment system with electronic notifications. 
Wolfinger et al., U.S. Patent No. 6,415,259, teaches an automatic work progress tracking and optimizing engine for a telecommunications customer care and billing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/              Examiner, Art Unit 3624          
/PATRICIA H MUNSON/               Supervisory Patent Examiner, Art Unit 3624